Citation Nr: 0612598	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an effective date prior to April 7, 1993, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Michael F. Brown, Attorney





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1966 to March 1968.  His awards and 
decorations included the Parachute Badge and Army 
Commendation Medal for Heroism.  

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, the last time in August 2004.  

At that time, the Board assigned April 7, 1993, as the 
effective date for service connection for the veteran's PTSD.  

The Board then remanded the case for further development to 
determine whether a still earlier effective date was 
warranted.  

Following the requested development, the RO&IC confirmed and 
continued April 7, 1993, as the effective date of service 
connection for the veteran's PTSD.  




FINDING OF FACT

1.  In an unappealed rating decision, dated in June 1982, the 
RO denied the veteran's claim of service connection for PTSD.  

2.  In an unappealed rating decision, dated in June 1988, the 
RO denied the veteran's request to reopen his claim of 
service connection for PTSD.  

3.  On April 7, 1993, the RO received the veteran's informal 
claim of service connection for PTSD.  



CONCLUSION OF LAW

An effective date prior to April 7, 1993, for the grant of 
service connection for PTSD is not assignable.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (q)(2) (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an effective date of service connection prior to April 7, 
1993.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in August 2004 and March 2006, the RO 
informed the veteran that generally , effective dates of 
service connection are based on the date of the receipt of 
the claim or the day following the veteran's discharge from 
service provided that the claim was received within one year 
of the veteran's discharge.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by a VA medical facility; (3) the 
information and evidence that the veteran needed to provide, 
such as the name and address of private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  

They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In its August 2004 and March 2006 letters, the RO also 
informed the veteran that in order to revise or reverse a 
final adjudication with respect to a prior denial for service 
connection for PTSD, he would have to identify unambiguous 
(clear and unmistakable) factual or legal errors.  

Since that notice, however, neither the veteran nor his 
representative have raised any contentions with respect to 
clear and unmistakable error (CUE) of fact or law in any 
prior final adjudications (June 1982 and June 1988) decisions 
which denied service connection for PTSD.  

Accordingly, any potential issues with respect to CUE cannot 
be discussed hereinbelow.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of entitlement to an earlier effective date for service 
connection for PTSD was sent to the veteran after service 
connection for PTSD was granted in June 1995.  Nevertheless, 
any defect with respect to the timing of that notice was 
harmless.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC's); and copies of the Board's 
remands notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  Indeed, 
the SSOC, issued in June 2005, set forth the relevant text of 
38 C.F.R. § 3.159.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Despite the inadequate notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this case, the veteran has been assigned a 100 percent 
rating for the service-connected PTSD, the highest permitted 
under the schedule for rating disabilities.  Thus, any 
defects with respect to the notice requirements for assigning 
disability ratings are effectively moot.  

Moreover, in March 2006, the RO sent the veteran a corrective 
letter containing the information associated with the Court's 
ruling in Dingess/Hartman.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  Indeed, neither the 
veteran nor his representative responded to the letters sent 
to him in August 2004 and March 2006, nor has either provided 
any additional argument with respect to the veteran's claim 
for an earlier effective date for the grant of service 
connection for PTSD.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
on appeal.  As such, there is no prejudice to the veteran due 
to a failure to assist him with his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim for an earlier effective date for service 
connection for PTSD.  See, e.g., Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  The Facts and Analysis

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  

There is an exception in that the effective date of 
disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(1).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, the veteran's original claim of service 
connection for PTSD was received by the RO in March 1982.  In 
June 1982, the RO denied that claim.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received to initiate the appellate process.  Therefore, that 
decision became final under the law and regulations then in 
effect.  38 U.S.A. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1981).  

On VA Form 21-526, received in December 1984, the veteran 
requested that his claim of service connection for PTSD be 
reopened.  The RO informed the veteran that to reopen that 
claim, he would have to submit new and material evidence.  
However, the veteran did not respond to that request.  

In January 1988, the veteran again requested that the RO 
reopen his claim of service connection.  However, the veteran 
did not submit new and material evidence to support his 
request.  Consequently, in June 1988, the RO confirmed and 
continued the prior denial of service connection for PTSD.  

Again, the veteran was notified of that decision, as well as 
his appellate rights; however, a Notice of Disagreement was 
not received with which to initiate the appellate process.  
Therefore, that decision also became final under the law and 
regulations then in effect.  38 U.S.A. § 4005(c) (1988); 
38 C.F.R. § 19.192 (1987).  

Thereafter, the veteran did not apply to reopen his claim 
until April 7, 1993.  As a result of that claim, the RO 
granted service connection for PTSD, and the Board granted 
April 7, 1993, as the effective date of service connection.  

Although the Board has considered the possibility of an 
earlier effective date, there have been presented no 
assertions of clear and unmistakable error.  By law, when a 
claim for service connection is reopened and granted after a 
final disallowance, the effective date of service connection 
will be the date of the receipt of the new claim, or the date 
entitlement arose, whichever is late (emphasis added).  
38 C.F.R. § 3.400(q)(2).  

In this case the date of receipt of the new claim was April 
7, 1993, the current effective date.  Although evidence, such 
as the report of a VA psychiatric consultation, show that 
PTSD was diagnosed as early as 1982, the claims folder is 
negative for any documents received between the time of the 
RO's final denial in June 1988 and April 7, 1993 that could 
be construed as an informal claim for service connection for 
PTSD.  

Consequently, even if the initial manifestations of the 
veteran's PTSD occurred prior to April 7, 1993, the date of 
the receipt of the claim controls, as it occurred later than 
the date entitlement arose.  

Thus, there is no legal basis for an effective date earlier 
than April 7, 1993, for the grant of service connection for 
PTSD.  The law is dispositive of the issue; and, therefore, 
the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



ORDER

An effective date prior to April 7, 1993, for service 
connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


